Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application is a U.S. national phase of PCT/GB2018/053178, filed on 1 November 2018.  Applicant’s Preliminary Amendment, filed 30 April 2020, is acknowledged.  Claims 2-4, 6-14, 16, 18-19 have been amended.  Claims 5, 15, 17, 20 and 22-25 have been canceled. Claims 1-4, 6-14, 16, 18-19 and 21 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, 6-14, 16 and 18, drawn to a method for introducing at least one heterologous gene into a spore-forming bacterium.
Group II, claim 19, drawn to a bacterial spore. 
Group III, claim 21, drawn to a bacterial spore comprising at least one heterologous gene and unable to proliferate in the absence of thymine or thymidine. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a bacterial spore comprising at least one heterologous gene and unable to proliferate in the absence of thymine or thymidine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4). Sekowska discloses Bacillus subtilis mutants are thymidylate synthase deficient, and therefore auxotrophic for thymine (Sekowska Abstract, lines 1 and 5-6). Sekowska also teaches the enzyme responsible for this [methylthioadenosine recycling] activity, a nucleosidase, has been identified in Escherichia coli, where it is coded by the pfs gene. We decided to demonstrate our technique for sequential gene replacement by inactivating the yrrU gene [in B. subtilis], which could be responsible for MTA hydrolysis [to construct a yrrU::pfs substituted strain] (Sekowska Pg. 255, Col. 2, line 17 – Pg. 256, Col. 1, line 2). The shared technical feature lacks an inventive step over Sekowska. Thus, the claimed inventions cannot be said to have unity of invention. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: if Group I is elected, Claims 2-4, 6, 8, 10, and 14 encompass species of spore-forming bacteria.  The identified species from which an election is to be made include:
Bacillus Spp.
Clostridium Spp.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all the cited claims of Genus A is spore-forming bacteria.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4). Sekowska discloses Bacillus subtilis mutants are thymidylate synthase deficient, and therefore auxotrophic for thymine (Sekowska Abstract, lines 1 and 5-6). Thus, the shared technical feature lacks novelty in view of the Sekowska reference. 

Genus B: if Group I is elected, Claims 9-10, and 12 encompass species of media supplement.  The identified species from which an election is to be made include:
thymine
thymidine.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all the cited claims of Genus A is media supplement.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4). Sekowska discloses Bacillus subtilis medium was supplemented with 50 mg/liter L-tryptophan and 50 mg/liter thymine (Sekowska Pg. 256, Col. 1, lines 6-7). Thus, the shared technical feature lacks novelty in view of the Sekowska reference. 
Applicant is required, in reply to this action, to elect a single species or a single combination of species from each genus, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: 1 and 2.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657       

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657